Opinion
Per Curiam,
The Order of the Court below is vacated, and the record is remanded with instructions that defendant be afforded a trial on the indictments outstanding against him, within thirty (30) days from the filing of this Order.
Mr. Justice Roberts dissents and would discharge appellant, his right to a speedy trial having been denied. See Smith v. Hooey, 393 U.S. 374, 89 S. Ct. 575 (1969); Hedgepeth v. United States, 364 F. 2d 684 (D.C. Cir. 1966) ; American Bar Association Project on Minimum Standards for Criminal Justice, Standards Relating to Speedy Trial, Section 4.1 (approved Draft 1968).
Mr. Justice Jones took no part in the consideration or decision of this case.